
	

113 HR 2138 IH: Ending VA Claims Disability Backlog and Accountability Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2138
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. McCarthy of
			 California (for himself, Mr. Miller of
			 Florida, and Mr. Coffman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs to resolve
		  the backlog of disability claims of the Department of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending VA Claims Disability Backlog
			 and Accountability Act.
		2.FindingsCongress finds the following:
			(1)The Secretary of Veterans Affairs is
			 statutorily obligated to provide to individuals who served in the Armed Forces
			 and sustained an injury as a direct result of such service with health care,
			 disability compensation, and related resources.
			(2)Disability
			 compensation payments are intended to provide relief for some of the
			 socioeconomic and other losses veterans experience as a result of
			 service-connected diseases and injuries.
			(3)A
			 recent review by the Government Accountability Office found that the backlog of
			 disability claims at the Department of Veterans Affairs has more than tripled
			 since 2009 and the average length of time to complete a claim has increased
			 from 161 days in 2009 to 260 days in 2012.
			(4)In August 2012,
			 approximately 568,043 claims or two-thirds of all compensation rating claims
			 are backlogged.
			(5)The Government Accountability Office found
			 that delays in obtaining service and medical records for veterans who served in
			 the National Guard or Reserve is a significant factor in lengthening the claims
			 process for these veterans even though they make up 43 percent of veterans who
			 served during the Global War on Terrorism.
			(6)The Government Accountability Office found
			 that if a veteran submits a disability claim and reports receiving disability
			 benefits from the Social Security Administration, the Department of Veterans
			 Affairs is required to help the veteran obtain relevant Federal records,
			 including medical records from the Social Security Administration to process
			 the claim.
			(7)There is an
			 interagency agreement between the Department of Veterans Affairs and the Social
			 Security Administration, but the protocols of the Department and the response
			 time of the Administration can take a year before the Department has obtained
			 the requested information.
			(8)The Government Accountability Office found
			 that approximately 50 percent of claims processing staff have been in their
			 current role for less than two years and are not yet proficient in their duties
			 requiring supervision and review from more experienced claims processing staff,
			 diverting them from their claims processing responsibilities.
			(9)Veterans and their families have already
			 selflessly and willingly sacrificed for our nation and faced numerous
			 hardships; they should not have to continue to face undue and avoidable
			 hardships after their service as they seek the benefits they earned.
			(10)On March 24, 2013, the Secretary of
			 Veterans Affairs Eric K. Shinseki stated in an interview on State of the Union
			 television show, no veteran should have to wait for claims as they are
			 today. We have a fix for this. We're open for business. And we will end the
			 backlog in 2015..
			(11)On April 15,
			 2013, the Secretary, in written testimony before the Committee on Veterans’
			 Affairs of the Senate, again stated that the VA remains focused on
			 eliminating the disability claims backlog in 2015 and processing all claims
			 within 125 days at a 98-percent accuracy level..
			(12)On April 19,
			 2013, the Secretary again stated in a New York Times article titled V.A.
			 Aims to Reduce Its Backlog of Claims, that the Department will
			 eliminate the backlog by 2015..
			(13)Numerous congressional inquiries for
			 progress reports and detailed information regarding the disability claims
			 backlog remain unanswered, while the Secretary continues to state the claims
			 backlog will be eliminated by 2015, claims processing accuracy will be
			 increased to 98 percent, and claims processing will take no longer than 125
			 days as a direct result of the Strategic Plan to Eliminate the
			 Compensation Claims Backlog of the Department.
			(14)The Government Accountability Office found
			 that the Strategic Plan to Eliminate the Compensation Claims
			 Backlog of the Department does not adequately articulate how the
			 Department will meet its goals, and planning documents that the Department
			 provided does not meet the established criteria of the Government
			 Accountability Office for sound planning, potentially leading to concerns about
			 the ability of the Department to reduce claims backlogs.
			3.Timeline and metrics
			 to resolve backlog of disability claims
			(a)Implementation
			 of Strategic Plan To Eliminate the Compensation Claims BacklogThe Secretary of Veterans Affairs shall
			 implement the Strategic Plan to Eliminate the Compensation Claims Backlog,
			 published by the Secretary on January 25, 2013, to ensure that by Memorial Day
			 (May 25), 2015, each claim for disability compensation under the laws
			 administered by the Secretary (in this Act referred to as a
			 claim) is approved or denied by not later than 125 days after
			 the date on which the claim is submitted with an accuracy rate of 98
			 percent.
			(b)Supplemental
			 reportNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to Congress a supplemental report to the Strategic Plan to
			 Eliminate the Compensation Claims Backlog that includes the following:
				(1)Specific measures,
			 procedures, and metrics to assess the implementation of the plan pursuant to
			 subsection (a).
				(2)A detailed timeline to implement each
			 initiative contained in the Strategic Plan to Eliminate the Compensation Claims
			 Backlog.
				4.Expedition of
			 transfer of certain records
			(a)SSA
			 recordsNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Commissioner of the Social
			 Security Administration to ensure that the Commissioner transfers to the
			 Secretary disability or medical records of the Commissioner that the Secretary
			 will use to evaluate a claim by not later than 30 days after the Secretary
			 requests such records.
			(b)DOD
			 recordsNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Secretary of Defense to ensure
			 that the Secretary of Defense transfers to the Secretary of Veterans Affairs
			 medical records of members or former members of the Armed Forces that the
			 Secretary will use to evaluate a claim by not later than 30 days after the
			 Secretary requests such records.
			(c)National Guard
			 recordsNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall
			 jointly—
				(1)submit to Congress
			 a plan to reduce to 30 days the amount of time needed to provide members of the
			 National Guard and the Secretary of Veterans Affairs with the medical records
			 of such members, including by partnering with appropriate officials of Federal
			 or State departments or agencies; and
				(2)implement such
			 plan.
				5.Claims processors
			 training
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish a training program to provide newly hired claims processors of the
			 Department of Veterans Affairs with training for a period of not less than
			 three years. In carrying out such program, the Secretary shall identify
			 successful claims processors of the Department who can assist in the training
			 of newly hired claims processors.
			(b)Ability to
			 process claimsThe Secretary
			 shall carry out the training program established under subsection (a) without
			 increasing the amount of time in which claims are processed by the
			 Department.
			6.Reports by
			 Comptroller General of the United States
			(a)ReportsNot later than 90 days after the date of
			 the enactment of this Act, and each 90-day period thereafter, the Comptroller
			 General of the United States shall submit to Congress a report on the progress
			 of the Secretary of Veterans Affairs in implementing the Strategic Plan to
			 Eliminate the Compensation Claims Backlog pursuant to section 3(a).
			(b)Matters
			 includedEach report under subsection (a) shall include the
			 following:
				(1)Whether the Secretary is meeting the
			 timeline of the Strategic Plan to Eliminate the Compensation Claims
			 Backlog.
				(2)An analysis of the implementation by the
			 Secretary of such plan.
				(3)Administrative or regulatory
			 recommendations of the Comptroller General with respect to improving the
			 ability of the Secretary to carry out section 3(a).
				
